Mr. Justice Pérez Pimentel,
dissenting.
I dissent. I believe, same as Mr. Justice Negrón Fer-nández, with whose dissenting opinion I concur, that in this case fundamental rights of the accused were infringed.
It can not be denied that it was defendant’s attempt to escape what moved the trial judge to reconsider his sentence. *595Said magistrate admits it so. Neither can it be maintained that defendant’s conduct (his attempt to escape after sentence was passed) was only one of the factors which prompted said magistrate to reconsider the sentence. It was the only factor. We make this assertion based on the ground that, when the original sentence was rendered imposing defendant a penalty of from three to five years’ imprisonment in the penitentiary, the trial judge had before him all the circumstances of the offense for which said defendant had been tried, and furthermore, according to the statements made by the judge himself, he knew of defendant’s past record. . What other factor could he consider in fixing the punishment? He had them all before him, and therefore, with full knowledge of said factors he fixed the punishment which in his opinion defendant deserved. Then follows the incident which moves him to enhance the punishment and in fact substitutes the original sentence of from three to five years, imprisonment in the penitentiary for that of from seven to ten years. On the basis of a sociological doctrine it is maintained in the opinion of the court that the trial judge had two alternatives in dealing with the violent and unusual conduct of the defendant, to wit, “to reconsider his original sentence or to order petitioner’s arrest for a new trial,” it being further affirmed , that the reconsideration is “the one that best fitted the new and unexpected element of antisocial behavior which takes place before his own eyes, the one which provided the most effective remedy to his noble error of leniency.” These assertions give us a glimpse of what actually happened here, that is, that the penalty was increased to punish defendant, not for the offense for which he had already been tried and sentenced, but for the alleged attempt to escape. In that way he was sentenced summarily without granting him the least opportunity to defend himself, all of it under the guise of the authority that judges have to reconsider their sentences in criminal cases. As a result thereof, defendant was im*596posed several years’ imprisonment in the penitentiary for an action which has been characterized as an attempt to escape.
We are not justifying defendant’s conduct but we firmly believe that if such behavior occasioned disturbance in the court a quo and interrupted its proceedings, the law conferred powers to the magistrate to punish said action summarily as one of contempt to court. But a conviction for contempt, in said case, would not entail a sentence of imprisonment in the penitentiary.
We are faced with the argument that defendant in this case was not sentenced for his attempt to escape but that said fact was merely taken into consideration by the trial court as an aggravating circumstance. If it is meant that the judge acted under the authority granted by §§ 320 and 321 of our Penal Code, there is no doubt that the proceeding followed infringes said legal provisions. We make this statement because as soon as defendant was taken again before the presence of the judge, he proceeded immediately and without further proceeding to set aside the original sentence and imposed another increasing the punishment.
The opinion of the court lays down the proposition that any act or conduct performed or observed by defendant after sentence is passed, may be considered by the judge as an element of aggravation of the punishment, provided said defendant has not passed on to the executive custody, even in cases in which, as here, the judge, upon rendering sentence, had before him all the necessary elements to form an opinion with respect to the offense committed and the character and past record of the defendant. For example, if while the offender is still in the office of the marshal of the court waiting to be transferred to prison, he unexpectedly attacks and assaults. another person, he could be brought again before the trial judge so that the latter, considering said fact as an aggravating circumstance, increase, by way of reconsideration, the punishment which he had already imposed on defendant. Of course, it is clear that if said defendant would. *597also be prosecuted for the offense of assault and battery, he could not successfully allege the defense of former jeopardy. Thus, in that way the judge is authorized to do indirectly what the law expressly forbids, that is, that a person be punished twice for the same offense. Although the facts in this case are distinguished from the above example, because here the judge saw when the defendant was actually running, that does not alter the situation. In both cases the final outcome would be the same.
For the reasons stated above and in addition to what Mr. Justice Negrón Fernández has set forth, we believe that the second sentence rendered in this case is void and that therefore, the writ of habeas corpus should issue.